Explanations of vote
Oral explanations of vote
- (SK) According to government archives and available literature, the Communist regime in Slovakia sentenced 71 168 people in the years 1948 - 1989 for alleged political crimes.
There is no better way to honour the memory of those political prisoners and prisoners of conscience than to work actively to promote the expansion of freedom and democracy where it is deemed an unattainable luxury. The European Union's appeals have so far been met with no response. However, I am deeply concerned about the situation of political prisoners in Cuba and I therefore urge the Council and the Commission to take effective measures necessary for the release of political prisoners and to support and ensure their work as protectors of human rights. To the citizens of Cuba...
(The President cut off the speaker)
(PL) Mr President, I endorsed adoption of the motion for a resolution on Cuba. Frankly speaking, I do not understand why Fidel Castro's European friends are so doggedly defending the idea of a bankrupt and demoralised revolution. Does it have to be the case that only the fatal victims of what considers itself to be a progressive regime will make people aware of the need for change in Cuba? Sometimes individual sacrifices contribute to historic changes. I hope this will also be the case this time. At the same time, I would not like there to be more victims caused by the dogmatism of the authorities or their inability to analyse their own position and change.
Neither can I accept the fact that many of the ACP countries take an entirely uncritical view of the character and significance of the social and political system which has been built in Cuba. I am profoundly convinced that this is an erroneous understanding of solidarity. It would be more honest to acknowledge what has been achieved in Cuba, but at the same time to condemn that which has not been a success and is anti-social, inhuman and destructive.
(ES) Mr President, I would like to speak on behalf of Mrs Muñiz to explain why the Spanish delegation within the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has voted against Amendment 2 tabled by the Confederal Group of the European United Left - Nordic Green Left, even though the amendment requested that the Spanish Presidency be supported in its dealings with Cuba.
Firstly, may I bring to mind the fact that we cannot support amendments tabled by a group that has sought to distance itself from the resolution as a whole, and that our commitment to all the political groups who have signed the resolution would not allow us to support a partial amendment of the document.
Secondly, Amendment 2 tabled by the GUE/NGL Group is not in line with the position taken by the Spanish Presidency, which is looking to establish a consensus in the European Union in order to renew our framework for relations with Cuba, but not for a complete break with the Common Position, which is what the amendment was calling for.
That is our reason for rejecting the amendment.
- (CS) It was an honour for me today to support the resolution on prisoners of conscience in Cuba, not only as a Member from a former totalitarian communist state, but also because I have personally met Cuban dissidents in the past, in particular the physician Dr Darsí Ferrer, who has been imprisoned with others since July last year.
Following my return I informed Parliament about the sad situation in the health sector and I would like to emphasise again that people who are not Communist Party members and who do not have dollars, have no access to medicines. Dr Darsí Ferrer was a significant personality in Havana, who was helping dissidents to obtain medicines. Now he is behind bars.
I am delighted that we have adopted this resolution, which is a very strong resolution, and which also clearly challenges European authorities to continue their efforts for democratic change in Cuba.
- Mr President, who would have thought 20 years ago, when the air of Europe was thick with the brick dust of falling walls and with cries of freedom, that the red flag would still today be flying over Havana and that Fidel Castro would be dying peacefully in bed on that sultry Caribbean island.
Sola mors tyrannicida est, says my countryman, Sir Thomas More: death is the only way to get rid of tyrants.
Two things have kept the Communist regime in place in Cuba. First, the wrong-headed American blockade, which has allowed Castro and his regime to blame all the privations of their countrymen on foreign imperialism rather than on the economic mismanagement of Communism; and secondly the indulgence of some in Europe, including some in this House, who have a disgusting double standard whereby they excuse human rights abuses and the denial of democracy in Cuba on the grounds that it is good at producing doctors and ballerinas.
I hope that this House will grow up and that some in this House will see beyond their days as students wearing Che Guevara T-shirts. The time has come for constructive engagement with the democratic forces in Cuba. History will absolve us.
- (NL) Mr President, I voted in favour of the Cuba resolution because it is, on the whole, fairly critical of the totalitarian regime in Havana. At the same time, I would like to use this opportunity to call on the Council to bring to an end its attempts at normalising its relations with Cuba while we are still dealing with a communist dictatorship which violates human rights in a flagrant manner.
I would also urge the new High Representative not to follow the line taken by the Commission in previous legislation. Here I refer, for example, to Mr Louis Michel, who has visited Cuba on repeated occasions without levelling any criticism whatsoever at the state of human rights and democracy there. It is totally unacceptable for the European Union to curry favour with the communist regime in Cuba.
(PL) Mr President, in endorsing the motion for a resolution, I wanted to express support for investment in the development of low-emission technologies. The SET Plan can be effective and credible only if it is properly financed, and this includes finance from private sources. Arguments in favour of the necessity of such measures are, principally, the current economic situation in which Europe finds itself, dangerous climate changes and threats to energy security. Thanks to the latest research and technologies, an opportunity to overcome the crisis has arisen, which at the same time supports measures related to climate change. It is also an opportunity for European agriculture, a way to create new jobs in rural areas in the non-agricultural sector, especially in the area of creating sources of renewable energy.
(CS) I too have voted for the motion for a resolution on investment in the development of low-carbon technologies (the SET-Plan), because in my opinion it is a key instrument for transforming the Union into an innovatory economy, capable of fulfilling demanding objectives. In this regard I consider it essential that the Commission, in close cooperation with the European Investment Bank, submits an overall proposal on an instrument for investing in energy from renewable sources, energy-efficiency projects and the development of intelligent networks no later than 2011. Hand in hand with this there should be a strengthening of the role of the European Investment Bank in financing projects in the area of energy, and especially projects with higher levels of risk.
I categorically reject the exploitation of the topic of low-carbon technologies for below-the-belt attacks on nuclear energy in the presentations of Members from the left side of the political spectrum. I maintain that nuclear energy is a clean energy which contributes to sustainable development.
(PL) I could not support the resolution, although it is extremely important for the European economy. It should be noted that the resolution provides for a huge concentration of money only in certain areas, only in certain branches of the energy industry - the 'green' areas. This clashes with the notion of energy solidarity with countries which rely mainly on coal. Poland's energy needs are based on coal, so a smooth transition to a green economy is extremely important for us. As a result of such measures in Poland, instead of creating jobs we would have to close them. During a crisis this is extremely difficult, and would be harmful to Poland.
(FR) Mr President, ladies and gentlemen, on 27 and 28 February storm Xynthia assailed France. Almost 60 people died, and hundreds of thousands of people sustained considerable damage.
The European Union must set an example in the face of this tragedy. That is why I personally had a hand in drafting this resolution calling on the European Commission to be extremely responsive. We expect it to provide financial aid to the disaster areas by means of the EU Solidarity Fund.
If, as a result of this tragedy, the regions of Poitou-Charentes, Charente-Maritime, Pays de la Loire and Brittany request a change to their allocation of expenditure cofinanced by the European Regional Development Fund and the European Social Fund, the European Commission will have to examine these requests extremely favourably and very quickly.
Leaving this resolution aside, I, like my colleagues from the Union for a Presidential Majority, am convinced that it is time to create a true European civil protection force. It alone will be able to provide vital additional aid in the context of a disaster such as this.
Mr Kelly, although you have not registered to speak before the first explanation of vote, you may do so by way of exception. Next time please remember to register.
- Mr President, I just want to say that I think it is time that we had a conclusive paper on nuclear energy to outline the progress and the safety measures that have been brought to bear on it and how that will transpose itself in future into research that will be undertaken so that citizens can make up their minds.
There is a lot of scepticism about it - a lot of doubt - and that needs to be clarified, which will take a lot of the difficulties out of this debate on low-carbon technology.
Finally if I may say, on this, the anniversary of the declaration of independence of Lithuania and Estonia, I congratulate those countries on 20 years of independence.
Written explanations of vote
in writing. - While we recognise that Cuba is a Communist tyranny and while we want to see Cuba transformed to a peaceful democratic state, we do not recognise the EU in this process.
The resolution by the European Parliament, the pretext for which is the death of the Cuban prisoner Orlando Zapata Tamayo, who died following a hunger strike, despite the efforts of the Cuban health services to restore his health, is a provocative and unacceptable attack on the socialist government and people of Cuba and forms part of the anti-communist strategy being directed by the EU and led by the European Parliament in a bid to overturn the socialist regime. We condemn the hypocrisy and provocative effort on the part of the centre right, centre left and Green representatives of capital in the European Parliament to exploit this event.
The Greek Communist Party condemns and voted against the European Parliament resolution. It calls on the peoples to express their solidarity with the government and people of Cuba. To call for the common position against Cuba to be revoked. To condemn efforts by the EU to use human rights as a pretext for exerting imperialist pressure and coercion on the people of Cuba and its government. To demand that the criminal US embargo against Cuba be lifted immediately. To demand the immediate release of the 5 Cubans being held in US prisons. To defend socialist Cuba.
The European Union is the most democratic structure in the world and the fundamental value on which it has been built has been respect for human rights. This is why I find it laudable and encouraging that all the groups in Parliament have been united in their condemnation of the abuses committed by the Cuban authorities against human rights, not to mention the constructive approach, receptive to dialogue, which the EU has decided to adopt towards Cuba.
We are living in the 21st century and crimes of opinion and conscience should be erased from the values of every state in the world, no matter how long its history of totalitarianism and dictatorship might be. Conducting international dialogue rather than imposing sanctions can be used to change attitudes so that anyone who disagrees with their own authorities will not suffer abuses and injustices typical of regimes which lack respect for human beings.
Tragedies such as the one which has befallen Cuban dissident Orlando Zapata Tamayo, 'guilty' of a crime of conscience, must never be repeated. There are now other political prisoners too in Cuba who are in danger. As a guarantor of respect for human rights, the EU must get involved and take prompt action diplomatically so that the Zapata tragedy will never be repeated in Cuba, or anywhere else in the world for that matter.
in writing. - I condemn unreservedly the ill-treatment of people in Cuba (or anywhere else). However, I abstained in the resolution, as a whole, against Cuba. One reason was that the resolution purported to give authority to the European Union and its functionaries to speak and act on behalf of Member States. The other reason was that many Member States of the European Union prosecute and imprison people for exercising non-violent freedom of expression, the holding of heretical opinions or taking part in dissenting activity. It is utterly hypocritical for parties that favour political repression in Europe to point the finger at states such as Cuba that share their repressive and anti-democratic opinions and activities.
in writing. - (PT) I voted in favour of the motion for a resolution on the situation of political prisoners and prisoners of conscience in Cuba. We reiterate the need for the immediate release of all political prisoners and prisoners of conscience. We believe that the detention of Cuban dissidents due to their ideals and to their peaceful political activity constitutes a violation of the Universal Declaration of Human Rights.
in writing. - (SV) We Swedish Social Democrats share the opinion presented in the amendment that the blockade against Cuba should be lifted. However, we do not believe that the statement belongs in this motion for a resolution, as it concerns prisoners of conscience.
in writing. - (PT) Orlando Zapata Tamayo died of starvation because he demanded to be treated as what he was: a political prisoner persecuted by a regime that, despite the changes in leadership, continues to rule over its citizens with an iron fist and prohibits them from associating or freely expressing themselves.
The tragic circumstances of this death should put us all to shame. Especially the political decision makers who, following the lead of Mr Zapatero and Ambassador Moratinos, have changed European policy towards Cuba.
All the European Union has achieved with its tentative attempt at appeasement has been to increase the feeling of impunity, whilst making the democrats - who deserved much more from us - feel more isolated.
I hope for a return to the firm democratic policy that has only recently softened. I want the European Union to finally acknowledge that this change of policy has been a complete failure. I also want Oswaldo Payá and the Ladies in White to be able to travel to Europe freely to reveal the circumstances surrounding the events that have been taking place in Cuba.
We voted against this resolution due to the political exploitation by the majority in Parliament of the death of Zapata Tamayo, following a hunger strike in a Cuban prison, despite having received medical treatment. They want to thwart the intentions publicly expressed by the Spanish Presidency to end the common position on Cuba. Once again they are attacking Cuba and its people, by seeking to meddle in its independence and sovereignty, its economic and social successes and its exemplary internationalist solidarity.
Capitalism is not the future of humanity. Cuba continues to be an example that it is possible to construct a society without exploiters or exploited, a socialist society. The representatives of capitalism in the European Parliament do not accept that fact. They try to prevent a comprehensive political dialogue with the Cuban Government on the basis of the same criteria that the EU applies to all countries with which it has relations.
They do not condemn the US embargo on Cuba, the immediate lifting of which has been sought on 18 occasions by the General Assembly of the United Nations. They say nothing about the situation of five Cuban citizens jailed in the United States since 1998, without a fair trial, and they ignore that the US continues to shelter a Cuban citizen who was the instigator of the bomb attack against an airliner in which 76 people perished.
in writing. - (PL) In the vote, today, I endorsed the resolution on the situation of political prisoners and prisoners of conscience in Cuba. As the European Parliament, we must unequivocally condemn the practices of the regime in Havana and speak up for the rights of independent journalists, peaceful dissidents and human rights defenders. In the resolution which has been adopted we have expressed profound solidarity with all Cubans and have endorsed their efforts at achieving democracy as well as respect for and protection of fundamental rights. I come from a country in which a popular movement arose in opposition to the Communist regime - the Solidarity movement. Although Poland and other countries in Central and Eastern Europe, which today belong to the European Union, have now put their painful experiences of Communist regimes behind them, all the more we cannot forget those who are imprisoned and persecuted because they so much want democracy, liberty and freedom of speech.
The EU cannot have a romantic vision of the political regime in Cuba, which is a genuine communist dictatorship, based on the logic of a single party that violates human rights, oppresses its citizens, persecutes and eliminates political adversaries and imprisons countless people simply for the offence of having an opinion.
The death of Orlando Zapata was just one more case to shock the world that the European Parliament must condemn firmly, without hesitation and false justifications. That is why I reject the attempts of some members of the far left to dress up this appalling crime in political terms, which are only intended to legitimise a regime that is neither tolerable nor acceptable.
I voted against Resolution on Cuba because I believe it constitutes an act of interference that violates international law. With my vote I have expressed my condemnation of this exercise in political manipulation whose only aim is to express disapproval of the Government of Cuba. The Members who voted in favour of this text are those who time and again refused to table a resolution in this Parliament condemning the coup that took place in Honduras. This resolution urges the European Union to show unreserved support for the change of political regime in the Republic of Cuba and also proposes the use of European cooperation mechanisms in order to achieve that aim, which constitutes an unacceptable act of interference that contravenes international law. For more than 50 years, the United States of America has maintained an economic, commercial and financial embargo against Cuba, in flagrant violation of international law and with severe repercussions for the economy and living conditions of Cubans. In spite of that, the Cuban Government has continued to guarantee its citizens universal access to healthcare and education.
in writing. - (DE) I voted in favour of the joint motion for a resolution on Cuba, as it is important for the EU, too, to clearly express the idea that there is an urgent need for democratisation in the country, which is still under Communist rule. The incarceration of dissidents and political opponents is a typical feature of Communist States, but it is excessively practised in Cuba. The fact that the authorities are not even permitting the family of a prisoner who has died as a result of a hunger strike to organise a burial is a particular scandal.
It is to be hoped that a change of political system on the island will be achieved as soon as possible. Irrespective of that, however, it is important for the EU and also the United States to apply the same standards everywhere. It is unacceptable for the US to grant Cubans who are embroiled in bomb attacks 'political asylum'. You can only express effective criticism if you yourself meet the criteria set.
in writing. - (ES) I voted in favour of the joint motion for a resolution on Cuba because, as I said in the debate yesterday, regardless of our respective positions with regard to Cuba, the death of Orlando Zapata Tamayo is a regrettable occurrence in itself.
I also insist that we need to demand the freedom of all the political prisoners and prisoners of conscience, in Cuba and the rest of the world, but I nevertheless advise against taking action that has already proved to be a failure for Cuba's progression towards democracy and liberalisation, such as the embargo and the blockade. It is clear that changes are urgently needed on the island, and the European Union should monitor these so that the transition to democracy will benefit the Cuban people.
in writing. - (SV) The USA has had a trade embargo against Cuba for 48 years. The embargo affects the Cuban population and is a constant and recurring excuse for the shortcomings of the Castro regime. Everything is said to be the fault of the American embargo and, as a result, the people of Cuba cannot lay the blame clearly at the door of the Communist regime and distance themselves from it. The democratic opposition in Cuba wants the embargo to be lifted. On 29 October 2009, 187 of the UN member states voted to lift the embargo. Three voted for it to remain in place and two abstained. None of the EU Member States voted in favour of keeping the embargo. In the past the European Parliament has condemned the embargo against Cuba and called for it to be ended immediately, in line with the demands made by the UN General Assembly on numerous occasions. (P5_TA(2003)0374) The European Parliament has also stated that the embargo defeats its own object. (P6_TA(2004)0061) The current resolution refers to the situation of political prisoners and prisoners of conscience in Cuba. During the debate before the vote, I tabled a proposal that Cuba should be presented with an ultimatum. The embargo will be lifted and within six months all prisoners of conscience must be released and reforms must be introduced. If the regime does not comply with these terms, the USA, the EU and Canada will bring in new and more intelligent sanctions which are aimed at the Cuban leadership, such as a ban on travelling to the country and a freeze on Cuban assets and on foreign investment.
The EU has undertaken to cut greenhouse gas emissions by 20%, to reduce energy consumption by 20% and to generate at least 20% of the energy consumed from renewable sources by 2020. Furthermore, the EU is aiming to set an example globally in saving resources and protecting the environment.
These ambitious targets can only be achieved if the EU as a whole and each of the Member States individually make clear commitments to deadlines. Investments in low carbon energy technologies are key to meeting the targets proposed for 2020, which is not as far away as it seems. Attaining these targets requires a considerable financial effort: EUR 58 billion, according to some meticulous calculations, from both public and private sources.
However, this financial, logistical and administrative effort will turn the EU into a global leader in innovation and will have a positive impact on its economy by creating jobs and opening up new prospects in the field of research, which has been unjustly underfunded for decades. The investments in developing low carbon energy sources will yield results in the medium and long term, making a positive impact across the whole European Union.
It is vital to insist on a radical change in society based on the sustainability of cities, decentralised energy production and industrial competitiveness. This is an essential policy for a prosperous and sustainable society that is prepared for the challenges of climate change, secure energy supply and globalisation, with global leadership in the area of clean technologies. The SET Plan intends to contribute specifically to the development of clean technologies. I welcome the fundamental guidelines that the communication presents on how to organise the logic of intervention between the public and private sectors and between Community, national and regional financing. However, it is essential to increase public funding of scientific research in the area of clean technologies. Europe still has to create conditions for there to be more private investment in scientific research, in technological development and demonstration in the energy field. It is vital to move beyond words to action. The next EU financial perspective and the 8th Framework Programme for Research and Technological Development should prioritise energy security, the fight against climate change and the environment. Only in this way will it be possible to maintain the competitiveness of our industry, promote economic growth and job creation.
in writing. - (PT) I voted in favour of the European Parliament resolution on investment in the development of low carbon technologies (SET Plan), because, in order to effectively tackle the economic crisis, investing in those new technologies that have the greatest potential for job creation should be a priority. I believe that these investments could create new opportunities for the development of the EU's economy and competitiveness.
The SET Plan presented by the Commission proposes investment in R&D to develop efficient and sustainable clean energy technologies with low carbon emissions, making it possible to ensure the necessary reduction of emissions without jeopardising European industries, thus making a commitment, which we believe to be serious, to sustainable development.
New energy policies, particularly within the context of the general crisis, must not lose sight of economic efficiency and must not, in any way, jeopardise the economic sustainability of European nations, without this meaning poorer environmental performance.
For this reason I urge a new approach on energy policy, one that is based on clean energy, more efficient use of the natural resources at our disposal and heavy investment in research and more environmentally-friendly technologies so that we can maintain European competitiveness and allow job creation within a framework of an innovative and sustainable economy.
I welcome the objectives of the SET Plan (Strategic Energy Technology Plan), which insist on the development of a low-carbon society. The SET Plan seeks to accelerate the development and roll-out of low-carbon technologies. This plan includes measures relating to planning, implementation, resources and international cooperation in the area of innovative technologies in the energy sector. Several studies estimate that promoting the European target of 20% renewable energy penetration will result in millions of new jobs by 2020. Furthermore, roughly two thirds of these jobs will be created in small and medium-sized enterprises. The solution requires the development of green technologies. Therefore, we need more funding for the SET Plan, which I advocate should be provided in the next review of the financial perspective. We also need to promote green technologies and skilled labour through investment in education and research. The sooner we begin to achieve a low-carbon society, the sooner we will emerge from the crisis.
The development and implementation of low-carbon technologies is extremely important not only for environmental reasons - which include the need to reduce atmospheric emissions of carbon dioxide - but also for energy reasons, considering the inevitable gradual shortage and eventual depletion of fossil fuel reserves, on which humanity is highly dependent.
Unfortunately, both the SET Plan and the resolution just adopted, do not just offer an incomplete approach to the problem - both in terms of the technologies and energy sources to be considered, and of the necessity to reduce consumption - but, above all, they still consider this investment as another good business opportunity (in which some, a select few, will earn a great deal, to the detriment of many) rather than an environmental and energetic imperative to safeguard the common good of humanity.
It is significant and revealing that in the vote on the amendments to the resolution, instead of promoting 'ambitious reduction targets' of atmospheric carbon dioxide emissions, the choice was made 'to promote world-wide carbon emission trading'.
The use of low-carbon technologies which naturally produce less carbon dioxide is positive and desirable.
However, we cannot accept that, at the expense of technological development and strengthening of the so-called SET Plan, yet another excuse is being sought to weaken national energy policies.
Reading the words of the Commission that 'the SET Plan is the technology pillar of the EU's energy and climate policy', leaves no doubt as to the real intentions of the European Commission to weaken the sovereignty of Member States in such an important area as national energy strategies.
The motion for a resolution contains aspects, in more detail, with which we cannot agree, particularly the promotion of 'world-wide carbon emission trading', given that this solution has already shown not to offer advantages in reducing carbon emissions, as well as the creation of more public-private partnerships, emphasising a 'substantive increase in the portion of public investment', thus using public money to serve private interests and profit.
Our group therefore voted against.
in writing. - Mr President, Sustainable and effective low-carbon technologies are the core essentials in the huge task of decarbonisation we in the EU, and globally, are facing. It is due to this fact that I welcomed the rapid process in which Parliament drafted a resolution on the topic, giving a clear indication to the commission and the council that the SET Plan is timely and important. If we are serious with our mission, it is evident that we need all forms of low-carbon technologies, including sustainable nuclear power. Therefore I am happy that we managed to delete the wording on recital i, which is yet another attempt to put nuclear in a light it nowadays does not deserve. This recital may have had negative implications on the concept of 'sustainable low-carbon technologies' suggesting that nuclear is not part of that. The fact however is that we in the EU cannot afford not to use it if we want to take climate change seriously. Until renewable energies really can deliver effective results and secure constant energy flow, it is such low-carbon technologies which we must rely on.
Investment in low-carbon technologies must be a priority, since it is one of the most effective ways to tackle climate change, preparing the EU for a green economy. Intelligent low-carbon solutions should therefore receive special attention, not least with regard to their Community funding, to achieve the environmental targets set by the EU for 2020.
in writing. - (DE) I abstained from the vote on the motion for a resolution on 'Investing in Low-Carbon Technologies' as, although it contained a number of reasonable approaches, it supports the further development of nuclear energy, which is something that I reject due to the major risks associated with it. The motion for a resolution rightly points out that research has had too little funding hitherto. However, so that Europe remains competitive in respect of other global players, the funding of research projects must be massively expanded, especially in the field of the new energy sources. The development of new, low-carbon technologies in the energy sector will, I hope, not only safeguard the existing jobs in this field but will also create many additional highly qualified jobs. However, I believe that, in this respect, the investment should be made in the fields of solar energy and carbon capture and storage. Given the potential for grave consequences, the investments in nuclear energy must be re-thought and redeployed. This new policy direction in energy issues will also improve the security of energy supplies within the EU and institute a more robust independence from foreign suppliers.
in writing. - (ES) Like the Group of the Greens/European Free Alliance, I have voted against the motion for a resolution on investing in the development of low-carbon technologies (SET Plan) for a number of reasons; in particular, because the amendment requesting the deletion of recital I - which was key for us - was accepted; in that paragraph it was suggested that the sixth European Industrial Initiative on 'Sustainable Nuclear Energy' should be renamed simply 'Nuclear Energy'. We consider that the concept of 'sustainable nuclear energy' is meaningless because, in the best of cases, it is possible to reduce the threat to the environment and to people's health, and the risks of proliferation that stem from the development and use of nuclear energy, but not eliminate them.
I voted in favour of this motion for a resolution, to express my grief for the victims and my solidarity with their families and friends in both natural catastrophes. These severely affected several Member States and regions.
I would therefore state that it is imperative for Europe to make a prompt response to these events, namely activation of the European Solidarity Fund, thus showing the EU's solidarity with all those affected.
At this time it is important to have special consideration for the island and outermost regions which, in addition to their permanent obstacles, are now confronted with devastated infrastructure and personal, commercial and agricultural property, and, in many cases, not being able to resume normal activities immediately, particularly in the regions that depend almost exclusively on tourism, as the media portrayal of the events could deter potential visitors.
It is therefore necessary to call on the Commission and the Council to take prompt action, so that the Council reassesses the proposal to make implementation of the European Solidarity Fund simpler, quicker and more flexible.
Similarly, it is important to review with the respective Member States the European programmes and structural, agricultural and social funds, so as to improve the response to the needs arising from these catastrophes.
in writing. - (RO) I voted in favour of the motion for a resolution on the major natural disasters which have taken place in the autonomous region of Madeira and the effects of the storm Xynthia in Europe. I believe that the European Union must show solidarity to those who suffer as a result of these natural disasters. They have hit regions in Portugal, western France, various regions in Spain, in particular the Canary Islands and Andalusia, as well as Belgium, Germany and the Netherlands. In western France the storm caused the death of roughly 60 people and the disappearance of a number of people, not to mention the destruction of several thousand homes. The European Commission can provide financial support to the affected regions through the European Union's Solidarity Fund. It is of paramount importance that there is a sense of solidarity between Member States in the event of major natural disasters. There must be coordination between the authorities at local, national and European level in their efforts to rebuild the affected areas. Effective prevention policies must not be overlooked either. We must ensure, both in this case and for the future, that European funds will reach the affected regions as quickly as possible in order to help those affected by natural disasters.
On 20 February, a unique meteorological phenomenon occurred on Madeira causing, at least, 42 deaths, with 32 people missing, 370 homeless and around 70 injured.
On 27-28 February, in western France on the Atlantic coast (Poitou-Charentes and Pays de la Loire), another phenomenon caused 60 deaths, with 10 people missing and more than 2 000 homeless. This storm also isolated several regions in Spain, particularly in the Canary Islands and Andalusia.
Besides the human and psychological suffering, these meteorological phenomena caused a scene of widespread destruction with an extremely serious social and economic impact on the economic activities of these regions, as many people lost all they had.
I voted in favour of this motion for a resolution, calling on the Commission to immediately take all action necessary to mobilise the European Union Solidarity Fund (EUSF), in the most urgent and flexible way and to the maximum possible amount to help the victims.
I would emphasise the need to draft a new EUSF regulation based on the Commission's proposal, in order to deal with the problems caused by natural disasters in a more flexible and effective way.
The storm that devastated Madeira on 20 February caused enormous human and material losses in the region of Madeira. The role of the EU is vitally important, as it has mechanisms and instruments at its disposal, such as the Solidarity Fund, the Structural Funds - the European Regional Development Fund and the European Social Fund - and the Cohesion Fund, which need to be activated and applied in a quick, flexible and simplified manner. I welcome the motion for a resolution in which the European Commission is asked, as soon as it receives a request from the Portuguese Government, to initiate the action necessary to mobilise the European Union Solidarity Fund (EUSF) in the most urgent and flexible way and to the greatest possible extent. I call on the solidarity of the institutions of the European Union towards the swift and flexible application of the Cohesion Fund, bearing in mind Madeira's special status as an insular and outermost region of the EU. I appeal to the good will of the European Commission as regards negotiating the revision of the regional operational programmes INTERVIR+ (ERDF) and RUMOS (ESF), as well as the section on Madeira of the Thematic Territorial Enhancement Operational Programme (Cohesion Fund).
in writing. - I voted in favour of this report and was very happy that it was passed by the parliament. Following similar if less severe weather circumstances in Ireland involving flooding and the recent snow, I know how deeply these tragedies affect families and citizens of the EU, and it is important that this house acts to help in any way that it can.
The natural disaster that affected Madeira on 20 February has left a desolate scene, human suffering and widespread destruction, with devastating consequences for the respective economic and production structures.
One week later, another natural disaster - storm Xynthia - had devastating consequences on a region in western France and several regions of Spain.
I would like to join with the feeling of grief and express my solidarity with all those affected by this tragedy, in terms of both the human and material losses.
It is vital to provide aid to people, as well as to rebuild infrastructure, public facilities and essential services.
It is true that the Solidarity Fund can only be paid after the completion of the procedures to mobilise the Fund and the respective approval by the Council and Parliament. However, in the current situation, it is very difficult to ask people facing immense difficulties in resuming their normal way of life to wait. Therefore, we ask for the greatest urgency and flexibility both in making funds available and taking exceptional measures to help Madeira.
in writing. - (PT) On 20 February this year there was a tragedy in Madeira, characterised by unprecedented, torrential rain, strong winds and huge waves. It left at least 42 dead, several disappeared, hundreds homeless and dozens wounded. I would like to highlight the immediate efforts of the Regional Government of Madeira and its institutions in their rapid and coordinated response to this tragedy. On 27-28 February 2010 in western France - in particular the regions of Poitou-Charentes and Pays -de -la Loire - there was a very strong and destructive storm, dubbed Xynthia. It left more than 60 dead, several disappeared and thousands homeless. In the face of these tragedies I wish to show my profound grief and strong solidarity with all the affected regions, giving my condolences to the families of the victims and paying tribute to the search and rescue teams. I call on the Commission to begin taking, as soon as requested by the respective Member State, all the necessary steps to mobilise as much of the European Union Solidarity Fund as is possible. When assessing these requests, the Commission must take into account the specific nature of the individual regions, in particular the fragility of isolated and peripheral regions.
I endorsed this motion for a resolution on the action to be taken in the wake of the devastating and deadly passage of storm Xynthia on our territory because, beyond trying to lay blame, we must above all show European solidarity so as to support the victims of this disaster, which struck several European countries. Not only must we harness the Solidarity Fund, but this aid must also come from the Cohesion Fund, the European Regional Development Fund, the European Social Fund and the European Agricultural Fund for Rural Development. Lastly, we must encourage insurance companies to intervene as quickly as possible and subsequently learn lessons from such events when it comes to issuing planning permission.
in writing. - (PL) Ladies and gentlemen, I endorsed the motion for a resolution on the major natural disaster in the autonomous region of Madeira and the effects of the storm 'Xynthia' in Europe. Let us concentrate on Madeira, because it was there that the catastrophe took the heaviest toll. We are creating a large and strong community for many reasons, but also so that we can help each other in times of need. Today, Madeira and other regions are in need, because they have been hit hard by the effects of the storm. It is our duty to help those who need our aid. I hope the motion for a resolution will contribute to the effective elimination of the effects of the tragedy. I sympathise deeply with all the victims and their families. Thank you.
In recent weeks, several EU regions have been hit by natural disasters: Madeira, then western France and various regions of Spain. The human and material consequences caused by the violence of these meteorological phenomena have left a deep impression on us MEPs. This explains the motion for a resolution on natural disasters voted on today in the European Parliament; it expresses our 'deepest sympathy' and 'solidarity' with the victims of the devastated regions. European solidarity must be reflected in financial terms by the mobilisation of the European Union Solidarity Fund and by means of other European-funded projects. However, when it comes to the Solidarity Fund, I must point out that the current regulation does not permit a sufficiently flexible and rapid response; the opportunity exists to amend this regulation, and it is now up to the European Council to make progress in this matter. I also voted in favour of the amendment supporting the proposal made by Mr Barnier in 2006 to create a European civil protection force. I regret that it has not been adopted; implementing this proposal would improve the EU's crisis response capacity.
The recent natural tragedy that occurred on Madeira has left the island in a state of chaos. Other regions in Europe have been equally devastated by the impact of storm Xynthia. The EU should unreservedly help in a joint effort to express solidarity, mobilising the European Union Solidarity Fund for this purpose. The EUSF was established with the aim of delivering urgent financial aid to Member States affected by natural disasters.
in writing. - (DE) On 20 February, a serious natural disaster with torrential rainfall on an unprecedented scale, in conjunction with a powerful storm and very high waves, hit Madeira, killing at least 42 people, with many people still missing. In addition, hundreds of people have been left homeless. A few days later, the devastating storm Xynthia passed along the French Atlantic coast, causing nearly 60 deaths, in particular in the regions of Poitou-Charentes, Pays de la Loire and Brittany. There, too, there are many people missing.
Thousands of people have also been left homeless. I therefore supported the measures proposed in the joint motion for a resolution for the EU to come to the aid of these countries and regions financially, for which reason I voted in favour of the motion for a resolution. In particular, it must be ensured that the Union's Solidarity Fund is mobilised promptly and flexibly.
in writing. - (PL) I voted in favour of adoption of European Parliament motion for a resolution. Ecological catastrophes and natural disasters are an increasingly common part of our lives. The dangers from changes in the environment have grown over recent decades, and we should do everything possible to prevent them.
The European Union, which has 27 Member States and half a billion citizens, must tackle not only the emergence of climate and environmental change, but must also look after its citizens and guarantee them the best possible conditions for survival after a crisis. Our efforts, however, must not concentrate only on giving help after the event. A fundamental reason for the European Union's existence is to give its citizens a sense of security. In relation to this, the appropriate EU institutions must take specific steps to supervise the regions and their abilities to undertake preventative action.
In order to tackle, as quickly as possible, the effects of the storm 'Xynthia', we should mobilise the European Union Solidarity Fund and help all those who have incurred losses in connection with this catastrophe. Adverse and painful events which affect others should always prompt us to take effective action in solidarity with those who have suffered. Let us show that it is the same this time.
in writing. - I abstained on the resolution on the major natural disaster in the Autonomous Region of Madeira and the effects of storm Xynthia in Europe because two of our key amendments were defeated. More specifically, the one which made reference to the fact that in France buildings were allowed on floodplains and natural wetlands and that housing speculation caused the construction of buildings in vulnerable areas, and the one stating that all Community funds for the implementation of such plans, particularly from the Structural Funds, the EAFRD, the Cohesion Fund and the European Solidarity Fund, be conditional on sustainability measures.
I would like to begin by expressing my solidarity with the families of the victims of the natural disasters in Madeira and of the victims of storm Xynthia. Natural disasters have been an ever-frequent occurrence recently due to climate change. This is why we must ensure that the European Union is prepared to respond as quickly and efficiently as possible.
I voted in favour of the European Parliament motion for a resolution which calls on the Commission to consider the possibility of increasing the community cofinancing rate for regional operational programmes. No Member State is able to cope on its own with natural disasters of great magnitude. This is why the European Commission must adapt the European Solidarity Fund in order to guarantee that Member States hit by disasters will be able to access this fund quicker and in a more efficient manner.
This motion for a resolution expresses the need to provide aid to those European regions that were recently the scene of natural disasters, such as the Autonomous Region of Madeira. The heavy rainfall on Madeira on 20 February has, in addition to the serious human consequences, with 42 people killed, several injured and made homeless, had countless repercussions and serious material damage.
In this context, it is vital to mobilise assistance for affected regions to recover from the economic and social consequences of disasters. I would stress particularly the fragility of insular and outermost regions, as in the case of Madeira, where the specific nature of its economy and social situation makes it all the more vital to provide the best aid possible.
I would repeat the need to call on the European Commission to mobilise the Solidarity Fund in a flexible manner, as well as to revise the regional programmes financed by the Cohesion Fund, with a view to adapting them to the requirements arising from the tragedy.
It would be equally apt to review the financing planned for 2010 earmarked for specific projects, in accordance with the general rules on the Structural Funds for 2007-2013.
In view of the size of the natural disaster on Madeira, and its indelible consequences, and the effect of storm Xynthia, I voted in favour of the tabled document.